Ingraham, J. (concurring):
I concur with Mr. Justice Patterson, as I do not think that the letter of the defendant Charles K. Wead either recognizes an existing debt or contains a promise to pay. At the time this letter was written, the obligation sued on was barred by the Statute of Limitations and there was then no liability. " That being the condition, the defendant wrote to the plaintiff on the 27th of December, 1897: “ Several years ago when The Hartford Dynamic Co. went into *497insolvency you held a partly paid note of the Co. endorsed by me.” The utmost that can be claimed for this is, that it was an acknowledgment that years before the plaintiff held a note upon which the defendant was liable. But there was certainly no acknowledgment of any liability at the time the letter was written. The letter then proceeds to state that the writer was not able to pay the note, and had no definite prospect of being able to do so for a long time to come. There was certainly nothing in this to indicate an acknowledgment of a liability or a promise to pay. The subsequent offer- to buy the note for a small sum of money is inconsistent with either a promise to pay, or an acknowledgment of liability for the whole amount.